Citation Nr: 1109499	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-29 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for diabetes mellitus.  

2.  Whether new and material evidence has been presented to reopen the claim of service connection for a hearing loss disability.  

3.  Whether new and material evidence has been presented to reopen the claim of service connection for tinnitus.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL
The Veteran



ATTORNEY FOR THE BOARD
P. Childers, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1970 to September 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

The new and material evidence claims of service connection for a bilateral hearing loss disability and for tinnitus are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

In April 2010, at a hearing before the Board and on the record, the Veteran withdrew from the appeal the claim of service connection for diabetes mellitus.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the new and material evidence claim of service connection for diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

On the claim dismissed, as the law is dispositive, the provisions of the VCAA do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Claim Withdrawn 

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the Appellant.  38 C.F.R. § 20.204.

At a hearing before the Board in April 2010 and on the record the Veteran withdrew from the appeal the new and material evidence claim of service connection for diabetes mellitus. 

As there is no longer an allegation of error of fact or of law as to this claim, the Board does not have appellate jurisdiction of the claim and the appeal is dismissed.  38 U.S.C.A. § 7105.


ORDER

The appeal of the new and material evidence claim of service connection for diabetes mellitus is dismissed.



REMAND

On the new and material evidence claims of service connection for a bilateral hearing loss disability and for tinnitus, the Veteran was not provided adequate notice under the Veterans Claims Assistance Act of 2000 (VCAA), pertaining to the basis for the prior denial of the claims of service connection as interpreted by Kent v. Nicholson, 20 Vet. App. 1 (2006).

To comply with the precedent opinion in Kent, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006), pertaining to the bases for the prior denials of the claims of service connection for a bilateral hearing loss disability and for tinnitus, as well as the type of evidence needed to substantiate the underlying claims of service connection. 

The notice should include the following: 

a).  On the claim of service connection for a bilateral hearing loss disability, in the rating decision in June 2006 and on the record, a bilateral hearing loss disability under 38 C.F.R. 3.385 was noted on the entrance audiogram and the preexisting condition was not aggravated by service.  To reopen the claim new and material evidence must be presented to show either that a bilateral hearing loss disability did not preexist service or that the preexisting bilateral hearing loss disability was aggravated by service, that is, increased in severity by service. 


b).  On the claim of service connection for tinnitus, in the rating decision in June 2006 and on the record, tinnitus was denied on grounds that tinnitus was associated with the preexisting bilateral hearing loss.  To reopen the claim new and material evidence must be presented to show either that tinnitus did not preexist service or that tinnitus had onset in service independent of the preexisting bilateral hearing loss disability.

2.  After the above development has been completed, adjudicate the new and material evidence claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


